Exhibit 10.7

[FORM OF WARRANT]

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES ISSUABLE UPON EXERCISE
HEREOF HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS AND MAY
BE OFFERED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED, TRANSFERRED OR OTHERWISE
DISPOSED OF (EACH, A “TRANSFER”) ONLY IF SUCH SECURITIES ARE REGISTERED UNDER
THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR IF SUCH TRANSFER
IS MADE PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND
SUCH STATE SECURITIES LAWS AFTER PROVIDING AN OPINION OF COUNSEL TO SUCH EFFECT.

COMMON STOCK PURCHASE WARRANT

BJ’S RESTAURANTS, INC.

 

Warrant Shares: 875,000

Initial Issuance Date: May [5], 2020

THIS COMMON STOCK PURCHASE WARRANT (this “Warrant”) certifies that, for value
received, SC 2018 Trust LLC or its assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, on or prior to the Close of Business on May [4], 2025 (the
“Termination Date”) but not thereafter, to subscribe for and purchase from BJ’s
Restaurants, Inc., a California corporation (the “Company”), up to 875,000 duly
authorized, validly issued, fully paid and nonassessable shares of Common Stock
(as subject to adjustment hereunder, the “Warrant Shares”). The purchase price
of one share of Common Stock under this Warrant shall be equal to the Exercise
Price (as defined below).

Section 1. Definitions. Capitalized terms used and not otherwise defined in this
Warrant that are defined in the Purchase Agreement shall have the respective
meanings ascribed to such terms in the Purchase Agreement. As used in this
Warrant, the following terms shall have the respective meanings set forth in
this Section 1:

a)    “Aggregate Exercise Price” means an amount equal to the product of (i) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 2, multiplied by (ii) the Exercise Price in effect
as of the Exercise Date in accordance with the terms of this Warrant; provided
that for the purposes of Section 3(a), “Aggregate Exercise Price” shall mean an
amount equal to the product of (x) the total number of Warrant Shares initially
issuable pursuant to this Warrant (as adjusted pursuant to Section 3(a))
multiplied by (y) the Exercise Price in effect as of the date of the applicable
adjustment pursuant to Section 3(a).

b)    “Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday
or Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by law, regulation or executive order to
close.

 

1



--------------------------------------------------------------------------------

c)    “Cashless Exercise Date” has the meaning set forth in Section 2(c).

d)    “Change of Control” means, at any time, the occurrence of any of the
following events or circumstances: (i) any “person” or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act) shall (A) become the
“beneficial owner” (within the meaning of Section 13(d) of the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the total voting power represented by the Company’s then outstanding voting
securities or (B) otherwise acquire, directly or indirectly, the power to direct
or cause the direction of the management or policies of the Company, whether
through the ability to exercise voting power, by contract or otherwise,
(ii) persons who were (A) directors of the Company on the date hereof or
(B) appointed by directors who were directors of the Company on the date hereof
or were nominated or approved by directors who were directors of the Company on
the date hereof shall cease to occupy a majority of the seats (excluding vacant
seats) on the Board, (iii) the consummation of a merger or consolidation of the
Company with or into any other Person, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent at least 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation or (iv) any direct or indirect sale, transfer or other
disposition, in one transaction or a series of related transactions, of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole (it being agreed that the sale, transfer or other disposition by any
Person of the Equity Interests of any subsidiary constitutes an indirect sale,
transfer or disposition of the assets of such subsidiary).

e)    “Close of Business” means 5:00 p.m., eastern time, on any Business Day.

f)    “Closing Bid Price” means, for any date, the price determined by the first
of the following clauses that applies: (i) if the Common Stock is then listed or
quoted on a Trading Market, the last reported closing bid price of the Common
Stock for such date on the Trading Market on which the Common Stock is then
listed or quoted as reported by Bloomberg L.P., (ii) if the Common Stock is not
then listed on a Trading Market or quoted for trading on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by OTC Markets Group Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported or (iii) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
nationally recognized investment banking, accounting or valuation firm selected
in good faith by the Company and reasonably acceptable to the Holder, the fees
and expenses of which shall be paid by the Company.

g)    “Commission” means the U.S. Securities and Exchange Commission.

h)    “Common Stock” means the common stock, no par value per share, of the
Company.

i)    “Company” has the meaning set forth in the Preamble.

 

2



--------------------------------------------------------------------------------

j)    “DWAC” has the meaning set forth in Section 2(d).

k)    “Equity Interests” means any and all shares, interests, participations or
other equivalents (however designated) of equity interests of a corporation, any
and all equivalent ownership interests in a Person other than a corporation
(including, without limitation, partnership interests, membership interests and
similar ownership interests), any and all warrants, rights or options to
purchase or other arrangements or rights to acquire any of the foregoing, and
all other ownership or profit interests in a Person (including partnership,
member or trusts interests in such Person), in each case whether voting or
non-voting and whether or not outstanding on any date of determination.

l)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

m)    “Exercise Date” has the meaning set forth in Section 2(a).

n)    “Excluded Issuance” means any issuance or sale by the Company after the
Initial Issuance Date of: (i) shares of Common Stock issued upon the exercise of
this Warrant; (ii) options, Convertible Securities (as defined in the Investor
Rights Agreement) and shares of Common Stock (as such number of shares is
equitably adjusted for subsequent stock splits, stock combinations, stock
dividends and recapitalizations) issued directly or upon the conversion or
exercise of options or Convertible Securities to directors, officers, employees,
or consultants of the Company in connection with their service as directors of
the Company, their employment by the Company or their retention as consultants
by the Company, in each case authorized by the Board and issued pursuant to the
Company’s Equity Incentive Plan or any successor plan (including all such shares
of Common Stock, options and Convertible Securities outstanding prior to the
Initial Issuance Date); (iii) shares of Common Stock issued upon the conversion
or exercise of options or Convertible Securities (other than options and
Convertible Securities covered by clause (ii) above) issued prior to the Initial
Issuance Date, or (iv) any Equity Securities (as defined in the Investor Rights
Agreement) with respect to which the Investors (as defined in the Investor
Rights Agreement) had exercised preemptive rights under the Investors Rights
Agreement.

o)    “Exercise Price” has the meaning set forth in Section 2(b).

p)    “Governmental Authority” means any supra-national, national, federal,
provincial, state, municipal or other government, or political subdivision
thereof, and any governmental department, commission, board, bureau, court,
agency, authority, regulatory body, central bank, or instrumentality or other
entity or officer exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

q)    “Holder” has the meaning set forth in the Preamble.

 

3



--------------------------------------------------------------------------------

r)    “Initial Issuance Date” means May [5], 2020.

s)    “Investor Rights Agreement” means the Investor Rights Agreement dated as
of May 1, 2020, by and among the Company, the Holder and any transferees of the
Securities (as defined in the Purchase Agreement) who agree to become subject to
the Investor Rights Agreement.

t)    “Moving Party” has the meaning set forth in Section 5(g).

u)    “Notice of Exercise” has the meaning set forth in Section 2(a).

v)    “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity and any governmental entity or any department or agency thereof.

w)    “Purchase Agreement” means the Securities Purchase Agreement, dated as of
May 1, 2020, by and between the Company and the Holder.

x)    “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of May [5], 2020, by and among the Company, and the Investors (as
defined in the Registration Rights Agreement).

y)    “Termination Date” has the meaning set forth in the Preamble.

z)    “Trading Day” means a day on which the Common Stock is traded on a Trading
Market or, if the Common Stock is not traded on a Trading Market, then on the
principal securities exchange or securities market on which the Common Stock is
then traded.

aa)    ”Trading Market” means any market or exchange of the Nasdaq Stock Market
LLC or the New York Stock Exchange.

bb)    “Transfer Agent” has the meaning set forth in Section 2(d).

cc)    “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (i) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:00 p.m. (New York City
time)), (ii) if the Common Stock is not then listed on a Trading Market or
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by OTC Markets Group Inc. (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported or (iii) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent nationally recognized investment banking, accounting or
valuation firm selected in good faith by the Company and reasonably acceptable
to the Holder, the fees and expenses of which shall be paid by the Company.

 

4



--------------------------------------------------------------------------------

dd)    “Warrant” has the meaning set forth in the Preamble.

ee)    “Warrant Register” has the meaning set forth in Section 4(c).

ff)    “Warrant Share Delivery Date” has the meaning set forth in Section 2(d).

gg)    “Warrant Shares” has the meaning set forth in the Preamble.

Section 2. Exercise.

a)    Exercise of the purchase rights represented by this Warrant may be made,
in whole or in part, at any time or times on or before the Termination Date by
delivery to the principal office of the Company (or such other office or agency
of the Company as it may designate by notice in writing to the registered Holder
at the address of the Holder appearing on the books of the Company) of a duly
executed facsimile or original copy of the Notice of Exercise Form annexed
hereto (each, a “Notice of Exercise”). Unless the purchase rights represented by
this Warrant are being exercised on a cashless basis in accordance with
Section 2(c), within three Trading Days following the date of exercise as
aforesaid, the Holder shall deliver the Aggregate Exercise Price for the shares
specified in the applicable Notice of Exercise by wire transfer or cashier’s
check drawn on a United States bank (such date of delivery of the Aggregate
Exercise Price, the “Exercise Date”). Notwithstanding anything herein to the
contrary, the Holder shall not be required to physically surrender this Warrant
to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and this Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three Trading Days of the date the final Notice of Exercise is delivered to the
Company. Partial exercises of this Warrant resulting in purchases of a portion
of the total number of Warrant Shares available hereunder shall have the effect
of lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased. The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases. The Company shall inform the Holder if
a Notice of Exercise has not been duly completed within one Business Day of
receipt of such notice, but shall not refuse or object to the issuance of the
Warrant Shares upon receipt of, and pursuant to, a duly completed Notice of
Exercise. The Holder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this paragraph,
following the purchase of a portion of the Warrant Shares hereunder, the number
of Warrant Shares available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.

b)    Exercise Price. The exercise price per share of the Common Stock under
this Warrant shall be $27.00, subject to adjustment hereunder (the “Exercise
Price”).

c)    Cashless Exercise. If at the time of exercise of this Warrant there is no
effective registration statement registering the resale of the Warrant Shares by
the Holder, the Holder, at its option, may exercise this Warrant, in whole or in
part, by means of a

 

5



--------------------------------------------------------------------------------

“cashless exercise” in which the Holder shall be entitled to receive a
certificate for the number of Warrant Shares equal to the quotient obtained by
dividing [(Y)*(A-B)] by (A), where:

 

  (A) =

the average of the Closing Bid Price of the shares of Common Stock for the five
consecutive Trading Days ending on the last Trading Day immediately preceding
the date on which the Holder elects to exercise this Warrant by means of a
“cashless exercise,” as set forth in the applicable Notice of Exercise (such
date, the “Cashless Exercise Date”);

 

  (B) =

the Exercise Price of this Warrant, as adjusted hereunder in effect of the
Cashless Exercise Date; and

 

  (Y) =

the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise pursuant to Section 2(a) rather than a cashless
exercise.

d)    Mechanics of Exercise.

i.    Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the Company’s transfer agent (the “Transfer
Agent”) to the Holder by, at the Holder’s option, (A) crediting the account of
the Holder’s prime broker with The Depository Trust Company through its Deposit
or Withdrawal at Custodian system (“DWAC”) if the Company is then a participant
in such system and there is an effective registration statement permitting the
issuance of the Warrant Shares to or resale of the Warrant Shares by the Holder
or (B) physical delivery of a certificate (or certificates, as applicable) for
the applicable number of Warrant Shares to the address specified by the Holder
in the Notice of Exercise by the date that is three Trading Days after the
latest of (1) the delivery to the Company of the Notice of Exercise,
(2) surrender of this Warrant (if required), (3) payment of the Aggregate
Exercise Price as set forth above and (4) three Trading Days following the
Cashless Exercise Date, if applicable (such date in (1), (2), (3) or (4), the
“Warrant Share Delivery Date”). The applicable Warrant Shares shall be deemed to
have been issued, and the Holder or any other Person so designated to be named
therein shall be deemed to have become a holder of record of such shares for all
purposes, as of the applicable Exercise Date or the date that is three Trading
Days following the Cashless Exercise Date, as applicable.

ii.    Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of the Holder and upon
surrender of this Warrant, at the time of delivery of the certificate or
certificates representing the Warrant Shares, deliver to the Holder a new
Warrant evidencing the rights of the Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.

 

6



--------------------------------------------------------------------------------

iii.    Rescission Rights. If the Company fails to cause the Transfer Agent to
transmit to the Holder a certificate or the certificates representing the
Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share Delivery Date,
then the Holder shall have the right to rescind such exercise. Any rescission by
the Holder pursuant to this Section 2(d)(iii) shall not affect any other
remedies available to the Holder under applicable law or equity as a result of
the Company’s failure to timely deliver the Warrant Shares.

iv.    No Fractional Shares. No fractional shares shall be issued upon the
exercise of this Warrant. As to any fraction of a Warrant Share that the Holder
would otherwise be entitled to purchase upon such exercise, the Company shall,
at the Holder’s election, either (A) pay to such Holder an amount in cash (by
delivery of a certified or official bank check or by wire transfer of
immediately available funds) equal to the product of (1) such fraction
multiplied by (2) the Closing Bid Price of one Warrant Share on the Exercise
Date or the Cashless Exercise Date, as applicable, or (B) round up to the next
whole share.

v.    Closing of Books. The Company shall not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant
pursuant to the terms hereof.

e)    Conditional Exercise. Notwithstanding any other provision hereof, if an
exercise of any portion of this Warrant is to be made in connection with a
public offering or a sale of the Company (pursuant to a merger, sale of stock,
or otherwise), such exercise may, at the election of the Holder (set forth in
the applicable Notice of Exercise), be conditioned upon the consummation of such
transaction, in which case such exercise shall not be deemed to be effective
until immediately prior to the consummation of such transaction.

f)    Representations, Warranties and Covenants of the Company. The Company
hereby represents, covenants and agrees, as applicable:

i.    The Company (A) is a corporation duly organized and validly existing and
in good standing under the laws of the State of California, and has the
requisite power and authority to own its properties and to carry on its business
as now being conducted and as presently proposed to be conducted and (B) is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary.

 

7



--------------------------------------------------------------------------------

ii.    The issuance of this Warrant and any Warrant in substitution for or
replacement of this Warrant (including pursuant to
Section 2(d)(ii)) is and shall be duly authorized and, upon issuance, shall be
(A) validly issued and free from all preemptive or similar rights, taxes, Liens,
charges and other encumbrances with respect to the issue thereof, (B) a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity. Upon any
exercise of this Warrant (whether in part or in whole), the applicable Warrant
Shares will be validly issued, fully paid and nonassessable and free from all
preemptive or similar rights, taxes, Liens, charges and other encumbrances with
respect to the issue thereof, with the Holder being entitled to all rights
accorded to a holder of Common Stock. Assuming in part the accuracy of each of
the representations and warranties of the Holder set forth in Section 2(g) of
this Warrant, the offer and issuance by the Company of this Warrant is exempt
from registration under the 1933 Act.

iii.    The execution, delivery and performance by the Company of this Warrant
and the consummation by the Company of the transactions contemplated hereby does
not and will not (A) result in a violation of the Articles of Incorporation or
the Bylaws, (B) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) in any respect under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party or result in the creation of any Lien (other
than Permitted Liens) upon any of the properties or assets of the Company or any
of its Subsidiaries or (C) result in a violation of any law, rule, regulation,
order, judgment or decree (including foreign, federal and state securities laws
and regulations and the rules and regulations of the Trading Market and
applicable laws of the State of California and any foreign, federal, and other
state laws) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected.

iv.    The Company covenants that, during the period this Warrant is
outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights represented by this Warrant. The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such action as may be necessary or appropriate to assure that such
Warrant Shares may be issued as provided

 

8



--------------------------------------------------------------------------------

herein without violation of any applicable law or regulation, of any
requirements of the Trading Market upon which the Common Stock may be listed or
any preemptive or similar rights of any equity holder of the Company. The
Company covenants that all Warrant Shares which may be issued upon the exercise
of the purchase rights represented by this Warrant will, upon exercise of the
purchase rights represented by this Warrant and payment for such Warrant Shares
in accordance herewith, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, Liens and charges (other than taxes in
respect of any transfer occurring contemporaneously with such issue).

v.    Except and to the extent as waived or consented to by the Holder, the
Company shall not by any action, including, through an amendment of its Articles
of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Holder as set forth in
this Warrant against impairment. Without limiting the generality of the
foregoing, the Company will (A) not increase the par value of any Warrant Shares
above the amount payable therefor upon such exercise immediately prior to such
increase in par value, (B) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant and (C) use
its reasonable best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof, as may be,
necessary to enable the Company to perform its obligations under this Warrant.

vi.    Before taking any action which would result in an adjustment in the
number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

g)    Representations and Warranties of the Holder. The Holder, by the
acceptance hereof, represents and warrants that it is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D and that it is acquiring
this Warrant and, upon any exercise hereof, will acquire the Warrant Shares
issuable upon such exercise, for its own account and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the 1933 Act.

Section 3. Certain Adjustments. In order to prevent dilution of the purchase
rights granted under this Warrant, the Exercise Price and the number of Warrant
Shares issuable upon exercise of this Warrant shall be subject to adjustment
from time to time as provided in this Section 3 (in each case, after taking into
consideration any prior adjustments pursuant to this Section 3).

 

9



--------------------------------------------------------------------------------

a)    Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of Common Stock or any other equity or equity equivalent
securities payable in shares of Common Stock (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon exercise
of this Warrant), (ii) subdivides (by any stock split, recapitalization or
otherwise) outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues by reclassification
of shares of Common Stock any shares of capital stock of the Company, then in
each case the Exercise Price shall be adjusted by multiplying the Exercise Price
in effect immediately prior to (A) the record date for the determination of
stockholders entitled to receive such dividend or distribution or (B) the
effective date in the case of a subdivision, combination or re-classification by
a fraction, the numerator of which shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such event, and the number of shares issuable upon
exercise of this Warrant shall be proportionately adjusted such that the
Aggregate Exercise Price of this Warrant shall remain unchanged. Any adjustment
made pursuant to this Section 3(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

b)    Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, shall distribute to all holders of Common Stock (and not to the
Holder) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security, then
in each such case the Exercise Price shall be adjusted by multiplying the
Exercise Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction, the numerator of which shall be such VWAP on such record date less the
then fair market value (as determined by the Board in good faith) at such record
date of the portion of such assets or evidence of indebtedness so distributed
applicable to one outstanding share of Common Stock, and the denominator of
which shall be the VWAP determined as of the record date mentioned above. Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date mentioned above.

c)    Issuance Less Than Fair Market Value.

i.    Except as provided in Section 3(e) and except in the case of an event
described in either Section 3(a) or Section 3(b), if the Company shall, at any
time or from time to time after the Initial Issuance Date, issue or sell any
shares of Common Stock without consideration or for consideration per share less
than the VWAP immediately prior to such

 

10



--------------------------------------------------------------------------------

issuance or sale , then immediately upon such issuance or sale, the Exercise
Price in effect immediately prior to such issuance or sale shall be reduced (and
in no event increased) to an Exercise Price equal to a product obtained by
multiplying the Exercise Price in effect immediately prior to such issuance or
sale, by a fraction (which shall in no event be more than one):

(1)    the numerator of which shall be the sum of (A) the product obtained by
multiplying the Common Stock deemed outstanding immediately prior to such
issuance or sale by the VWAP immediately prior to such issuance or sale plus
(B) the aggregate consideration, if any, received by the Company upon such
issuance or sale; and

(2)    the denominator of which shall be the product obtained by multiplying
(A) the Common Stock outstanding immediately after such issuance or sale by
(B) the VWAP immediately prior to such issuance or sale.

ii.    Upon any and each adjustment of the Exercise Price as provided in
Section 3(c)(i), the number of Warrant Shares issuable upon the exercise of this
Warrant immediately prior to any such adjustment shall be increased to a number
of Warrant Shares equal to the quotient obtained by dividing:

(1)    the product of (x) the Exercise Price in effect immediately prior to any
such adjustment multiplied by (y) the number of Warrant Shares issuable upon
exercise of this Warrant immediately prior to any such adjustment; by

(2)    the Exercise Price resulting from such adjustment.

d)    Certain Events. If any event of the type contemplated by the provisions of
this Section 3 but not expressly provided for by such provisions occurs, then
the Board shall make an appropriate adjustment in the Exercise Price and the
number of Warrant Shares issuable upon exercise of this Warrant so as to protect
the rights of the Holder in a manner consistent with the provisions of this
Section 3; provided, that no such adjustment pursuant to this Section 3(d) shall
increase the Exercise Price or decrease the number of Warrant Shares issuable as
otherwise determined pursuant to this Section 3.

e)    Excluded Issuance. Anything herein to the contrary notwithstanding, there
shall be no adjustment to the Exercise Price or the number of Warrant Shares
issuable upon exercise of this Warrant with respect to any Excluded Issuance.

f)    Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock issued and outstanding.

 

11



--------------------------------------------------------------------------------

g)    Notice to the Holder.

i.    Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly compute
such adjustment, in good faith, in accordance with the terms of this Warrant,
and prepare a certificate setting forth such adjustment, including (A) a
statement of the adjusted Exercise Price and adjusted number or type of Warrant
Shares or other securities issuable upon exercise of this Warrant (as
applicable), (B) in the case of adjustment pursuant to Section 3(b), a statement
of the portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock, and setting forth a
brief statement of the facts requiring such adjustment and certifying the
calculation thereof and (C) in the case of adjustment pursuant to Section 3(c),
a statement of the material terms of the issuance of Common Stock, including
(w) the per share consideration of such issuance, (x) the total amount received
or receivable by the Company as consideration for such issuance, (y) the date of
such issuance and (z) the VWAP immediately prior to such issuance. The Company
will deliver a copy of each such certificate to the Holder as promptly as
reasonably practicable following any adjustment of the Exercise Price, but in
any event not later than ten Business Days thereafter.

ii.    Notice to Allow Exercise by the Holder. If (A) the Company shall declare
a dividend (or any other distribution in whatever form) on the Common Stock,
(B) the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock or rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights of the
Company, (D) the Company enters into or becomes bound by an agreement in
connection with a Change of Control or (E) the Company shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Company, then, in each case, the Company shall cause to be mailed to the
Holder at its last address as it shall appear upon the Warrant Register (as
defined below) of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distribution, redemption, rights or warrants are to be determined or
(y) the date on which such Change of Control is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such Change of Control;
provided that the failure to mail such notice or any defect therein or in the
mailing thereof shall not affect the validity of the corporate action required
to be specified in such notice. The Holder shall remain entitled to exercise
this

 

12



--------------------------------------------------------------------------------

Warrant during the period commencing on the date of such notice to the effective
date of the event triggering such notice except as may otherwise be expressly
set forth herein. Except as otherwise prohibited by applicable laws, to the
extent that any notice provided pursuant to this Section 3(g)(ii) contains
material, non-public information regarding the Company, the Company shall
disclose such information regarding the Company in a Current Report on Form 8-K
and file such Current Report on Form 8-K with the Commission no later than the
second Trading Day following the date such notice is delivered to the Holder,
unless (1) such disclosure shall cause the Company to be in breach of a bona
fide agreement between the Company and any third party existing as of the
Initial Issuance Date; provided that the Company shall use its reasonable best
efforts to preemptively cure such breach so that the Company can make such
disclosure as promptly as possible or (2) the Board reasonably determines that
such disclosure would cause material harm to the Company or its business, in
which event, the Board can delay such disclosure for up to ten (10) Trading Days
following the notice.

h)    In the event of any (i) capital reorganization of the Company,
(ii) reclassification of the stock of the Company (other than a change in par
value or from par value to no par value or from no par value to par value or as
a result of a stock dividend or subdivision, split-up or combination of shares),
(iii) Change of Control or (iv) other similar transaction (other than any such
transaction covered by Section 3(a) or Section 3(b)) in each case which entitles
the holders of Common Stock to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for
Common Stock, each Warrant that is not exercised prior to such event shall,
immediately after such reorganization, reclassification, Change of Control or
similar transaction, remain outstanding and shall thereafter, in lieu of or in
addition to (as the case may be) the number of Warrant Shares then exercisable
under this Warrant, be exercisable for the kind and number of shares of stock or
other securities or assets of the Company or of the successor Person resulting
from such transaction to which the Holder would have been entitled upon such
reorganization, reclassification, Change of Control or similar transaction if
the Holder had exercised this Warrant in full immediately prior to the time of
such reorganization, reclassification, Change of Control or similar transaction
and acquired the applicable number of Warrant Shares then issuable hereunder as
a result of such exercise (without taking into account any limitations or
restrictions on the exercisability of this Warrant); and, in such case,
appropriate adjustment shall be made with respect to the Holder’s rights under
this Warrant to insure that the provisions of this Section 3 shall thereafter be
applicable, as nearly as possible, to this Warrant in relation to any shares of
stock, securities or assets thereafter acquirable upon exercise of this Warrant
(including, in the case of any Change of Control or similar transaction in which
the successor or purchasing Person is other than the Company, an immediate
adjustment in the Exercise Price to the value per share for the Common Stock
reflected by the terms of such Change of Control or similar transaction, and a
corresponding immediate adjustment to the number of Warrant Shares acquirable
upon exercise of this Warrant without regard to any limitations or restrictions
on exercise, if the value so reflected is less than the Exercise Price in effect
immediately prior to such Change of Control or similar transaction). The

 

13



--------------------------------------------------------------------------------

provisions of this Section 3(h) shall similarly apply to successive Change of
Control or similar transactions. Prior to the consummation thereof, (A) the
successor Person (if other than the Company) resulting from such Change of
Control or similar transaction, shall assume, by written instrument
substantially similar in form and substance to this Warrant, the obligation to
deliver to the Holder such shares of stock, securities or assets which, in
accordance with the foregoing provisions, such Holder shall be entitled to
receive upon exercise of this Warrant.

Section 4. Transfer of Warrant.

a)    Transferability. Subject to applicable securities laws, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees,
as applicable, and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. This Warrant, if properly assigned in accordance
herewith, may be exercised by a new holder for the purchase of Warrant Shares
without having a new Warrant issued. For the avoidance of doubt, nothing in any
of the existing agreements or any other arrangements involving the Company and
the Holder or any of their respective Affiliates (contractual or otherwise)
shall be construed as limiting the Holder’s or any of its Affiliates’ or
assigns’ ability to transfer or exercise this Warrant or transfer any of the
Warrant Shares.

b)    New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the Initial Issuance Date and shall be identical with this Warrant
except as to the number of Warrant Shares issuable pursuant thereto.

c)    Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose (the “Warrant Register”), in the
name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

14



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

a)    No Rights as Stockholder Until Exercise. Except as provided in Section 3,
this Warrant does not entitle the Holder to any voting rights, dividends or
other rights as a shareholder of the Company prior to the exercise hereof as set
forth in Section 2(d).

b)    Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of this Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company shall make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

c)    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
is not a Business Day, such action may be taken or such right may be exercised
on the next succeeding Business Day.

d)    Governing Law; Jurisdiction.

i.    Governing Law. This Warrant and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Warrant and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of
California without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of California or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of California.

ii.    Jurisdiction. Each party hereto irrevocably and unconditionally agrees
that it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto in any way relating to this Warrant or
the transactions relating hereto, in any forum other than the courts of the
State of California sitting in California in Los Angeles County, and of the
United States District Court of the Central District of California, and any
appellate court from any thereof; and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such California State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.

 

15



--------------------------------------------------------------------------------

iii.    Waiver of Venue. Each party hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (ii) of this Section 5. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

iv.    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 5(f).

e)    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS WARRANT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS WARRANT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5(E).

f)    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Warrant shall be in writing and
shall be deemed to be delivered: (i) upon receipt, when delivered personally;
(ii) upon delivery, when sent by electronic mail; or (iii) one Business Day
after deposit with an overnight courier service, in each case properly addressed
to the party to receive the same. The addresses and e-mail addresses for such
communications shall be:

if to the Company:

BJ’s Restaurants, Inc.

7755 Center Avenue

Huntington Beach, California 92647

Attention: Greg Levin

E-mail: glevin@bjrestaurants.com

with a copy to (for informational purposes only):

Elkins Kalt Weintraub Reuben Gartside LLP

10345 West Olympic Boulevard

Los Angeles, California 90066

Attention: Robert M. Steinberg, Esq.

E-mail: rsteinberg@elkinskalt.com

 

16



--------------------------------------------------------------------------------

if to the Holder:

SC 2018 Trust LLC

23 Prescott St.

Brookline MA 02446

Attention: Ron Shaich

Email: ronshaich@act3holdings.com

with a copy to (for informational purposes only):

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Francis J. Aquila

                 Audra D. Cohen

Email: aquilaf@sullcrom.com

            cohena@sullcrom.com

or to such other address and/or e-mail address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s e-mail containing the time, date, and recipient e-mail address or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or e-mail or receipt from an overnight
courier service in accordance with clause (i), (ii), or (iii) above,
respectively.

g)    Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a shareholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

h)    Remedies. Each of the Holder, on the one hand, and the Company, on the
other hand, acknowledges and agrees that irreparable injury to the other party
hereto would occur in the event any of the provisions of this Warrant were not
performed in accordance with their specific terms or were otherwise breached and
that such injury would not be adequately compensable by the remedies available
at law (including the payment of money damages). It is accordingly agreed that
the Holder, on the one hand, and the Company, on the other hand (in each case,
the “Moving Party”), shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof, and the other
party hereto will not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity. This Section 5(g) is not the exclusive remedy
for any violation of this Warrant.

 

17



--------------------------------------------------------------------------------

i)    Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall be binding upon
and inure to the benefit of the parties hereto and their respective the
successors, heirs and permitted assigns. The provisions of this Warrant are
intended to be for the benefit of the Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares. For the
avoidance of doubt, that in the event that any Person acquires this Warrant or
any Warrant Shares, such Person shall, without any further writing or action of
any kind, be deemed a beneficiary hereof for all purposes and by taking and
holding such Warrant or Warrant Shares, as applicable, such Person shall be
treated as a “Holder” for all purposes under this Warrant and shall be entitled
to receive the benefits of, and be conclusively deemed to have agreed to be
bound by all of the applicable terms and provisions of, this Warrant.

j)    No Third Party Beneficiary. Notwithstanding anything contained in this
Warrant to the contrary, this Warrant is intended solely for the benefit of the
parties hereto and their respective successors, heirs and permitted assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

k)    Entire Agreement. This Warrant supersedes all other prior or
contemporaneous negotiations, writings and understandings between the Holder,
the Company, their Affiliates and Persons acting on their behalf with respect to
the matters discussed herein, and this Warrant and the instruments referenced
herein constitute the full and entire understanding and agreement among the
parties hereto with regard to the matters covered herein and therein, and,
except as specifically set forth herein or therein, neither the Company nor the
Holder makes any representation, warranty, covenant or undertaking with respect
to any such matters.

l)    Amendments and Waivers. Provisions of this Warrant may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively) only if such amendment or waiver is
in writing and signed, in the case of an amendment, by the Company and the
Holder, and, in the case of a waiver, by the party against whom the waiver is to
be effective. Any amendment or waiver effected in accordance with this
Section 5(k) shall be binding upon the Holder (and each future Holder) and the
Company.

m)    Counterparts. This Warrant may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or .pdf format signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile or .pdf signature.

n)    Severability. If any provision of this Warrant is prohibited by law or
otherwise becomes or is declared by a court of competent jurisdiction to be
invalid or unenforceable, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the

 

18



--------------------------------------------------------------------------------

validity of the remaining provisions of this Warrant so long as this Warrant as
so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties hereto will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

o)    Headings; Interpretation. The headings of this Warrant are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Warrant. When a reference is made in this Warrant to a Section, Schedule or
Annex, such reference shall be to a Section, Schedule or Annex of this Warrant
unless otherwise indicated. Whenever the words “include,” “includes” or
“including” are used in this Warrant, they shall be deemed to be followed by the
words “without limitation.” The words “hereof,” “herein,” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Warrant as a whole (including all of the Schedules and Annexes) and not to
any particular provision of this Warrant. Unless otherwise specified in this
Warrant, the term “dollars” and the symbol “$” mean U.S. dollars for purposes of
this Warrant and all amounts in this Warrant shall be paid in U.S. dollars. The
definitions contained in this Warrant are applicable to the singular as well as
the plural forms of such terms and to the masculine as well as to the feminine
and neuter genders of such term. Any agreement, instrument or statute, rule or
regulation defined or referred to in this Warrant means such agreement,
instrument or statute, rule or regulation as from time to time amended, modified
or supplemented, including (in the case of agreements or instruments) by waiver
or consent and (in the case of statutes) by succession of comparable successor
statutes. Any reference to any section under the 1933 Act, or any rule
promulgated thereunder, shall include any publicly available interpretive
releases, policy statements, staff accounting bulletins, staff accounting
manuals, staff legal bulletins, staff “no-action,” interpretive and exemptive
letters, and staff compliance and disclosure interpretations (including
“telephone interpretations”) of such section or rule by the Commission. Each of
the parties has participated in the drafting and negotiation of this Warrant. If
an ambiguity or question of intent or interpretation arises, this Warrant shall
be construed as if it were drafted by each of the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of
authorship of any of the provisions of this Warrant.

p)    Further Assurances. Each party hereto shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Warrant and the consummation of the transactions
contemplated hereby.

(Signature Page Follows)

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

BJ’S RESTAURANTS, INC.

By:  

 

  Name:     Title:    

[Signature Page to Common Stock Purchase Warrant]



--------------------------------------------------------------------------------

Accepted and agreed,

 

SC 2018 Trust LLC

By:  

 

  Name:   Title:

[Signature Page to Common Stock Purchase Warrant]



--------------------------------------------------------------------------------

Annex

NOTICE OF EXERCISE

To:    BJ’s Restaurants, Inc.

(1)    The undersigned hereby elects to purchase                  Warrant Shares
of the Company pursuant to the terms of the attached Common Stock Purchase
Warrant (the “Warrant”), and tenders herewith payment of the applicable exercise
price, together with all applicable transfer taxes, if any. Capitalized terms
used and not otherwise defined in this Notice of Exercise that are defined in
the Warrant shall have the respective meanings ascribed to such terms in the
Warrant.

(2)    Payment shall take the form of (check applicable box):

[    ] in lawful money of the United States; or

[    ] if permitted, the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in Section 2(c) of the
Warrant, to exercise the Warrant with respect to the maximum number of Warrant
Shares purchasable pursuant to the cashless exercise procedure set forth in
Section 2(c) of the Warrant.

(3)    As to any fraction of a Warrant Share that the undersigned would
otherwise be entitled to purchase in connection with this Notice of Exercise,
please (check applicable box):

[    ] pay an amount in cash pursuant to Section 2(d)(iv) of the Warrant; or

[    ] round up to the next whole share.

(4)    Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

 

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:  

 

Signature of Authorized Signatory of Investing Entity:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Date:  

 



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, all of or [                ] of the shares of the foregoing
Common Stock Purchase Warrant (the “Warrant”) and all rights evidenced thereby
are hereby assigned to

                                                              
                                        whose address is

                                                              
                                                                            .

 

 

                                         
                                         
                                                       

Dated:                     ,        

Holder’s Signature:                                       
                           

Holder’s Address:                                       
                             

 

 

                                         
                                                         

Signature Guaranteed:                                          
                                                          

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the Warrant.